Exhibit 10(mm)



AMENDMENT
TO EATON CORPORATION EXCESS BENEFITS PLAN I
(January 1, 1989 Restatement)


WHEREAS, the Corporation maintains in effect the Eaton Corporation Excess
Benefits Plan I under a January 1, 1989 Restatement, as amended (the “Plan”);
and
WHEREAS, the Pension Administration Committee reserves the right to amend the
Plan; and
WHEREAS, the Pension Administration Committee wishes to amend the Plan in order
to reflect the corporate restructuring of Eaton Corporation pursuant to which
common shares of Eaton Corporation will be converted into ordinary shares of
Eaton Corporation plc.
NOW THEREFORE, Section 2(b) of the Plan is amended, effective as of the Merger
Effective Time described in the Transaction Agreement dated May 21, 2012, as
amended by Amendment No. 1 to the Transaction Agreement, dated June 22, 2012,
and Amendment No. 2 to the Transaction Agreement, dated October 19, 2012,
between Cooper Industries plc, Eaton Corporation, Abeiron Limited, Comdell
Limited, Turlock B.V., and Turlock Corporation, in its entirety to read as
follows:
(b)    “Board of Directors” means the Board of Directors of Eaton Corporation
plc.
IN WITNESS WHEREOF, the Pension Administration Committee has caused this
Amendment to be executed through duly authorized persons on this ____ day of
November, 2012.




PENSION ADMINISTRATION COMMITTEE


By: __________________________________


Title: _________________________________






